DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claims 1-27 have been examined.

Allowable Subject Matter
Claims 1-12, 25, and 26 are allowed.
Claims 13-24 and 27 are allowed.
The following is an examiner’s statement of reasons for allowance:  The closest prior art of record, Wilkinson et al. (U.S. Patent Application Publication 2017/0364860), discloses transferring an item from a first customer to a second customer, with one customer reselling the item to the other (see especially paragraphs 240, 244, 246, 248-251, and 254-255), but does not disclose the method of claim 1 or the parallel system of claim 13.  For example, Wilkinson does not disclose “determining a cost associated with shipping the purchased item from the second customer to the first customer; determining based on the cost, to enable shipping the purchased item from the second customer to the first customer; and transmitting, to the second customer device, second information including a shipping label for shipping the purchased item from the second customer to the first customer.”  No other prior art of record supplies the deficiencies of Wilkinson.
Furthermore, the claims as amended are patent-eligible under 35 U.S.C. 101.  Considered in combination with the other claim limitations, having the shipping label 
Claims 1 and 13 are parallel to each other, and the same statement of allowability applies to both.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NICHOLAS D ROSEN, whose telephone number is (571)272-6762.  The examiner can normally be reached on 9:00 AM-5:30 PM, M-F.  Non-official/draft communications may be faxed to the examiner at 571-273-6762 or emailed to Nicholas.Rosen@uspto.gov.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jason Dunham, can be reached on 571-272-8109.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.







/NICHOLAS D ROSEN/           Primary Examiner, Art Unit 3684                                                                                                                                                                                             	October 1, 2021